Citation Nr: 1042368	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-11 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Evaluation of residuals of, a closed head injury with right 
frontotemporal skull fracture, cerebral contusion, right 
hemiparesis and chornic headaches, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1977 until July 1981.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran appeals from a rating decision of July 2008, which 
granted service connection for residuals of closed head injury 
and assessed an evaluation of 10 percent for the disability.

In a statement of November 2009 he identified outstanding records 
currently in possession of VA but not associated with the claims 
file.  In order to properly adjudicate his claim, and fulfill 
VA's obligations under the Veterans Claims Assistance Act of 2000 
(VCAA), a search must be conducted for these records.  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Records relating to any relevant 
treatment of the Veteran at VA medical 
facilities in White City, Oregon are to be 
identified and associated with the claims 
file.

2.  Following the above development, any 
additional evidence received is to be 
reviewed and a Supplemental Statement of the 
Case should be issued. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


